NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 28 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

PEDRO MELECIO PASTOR-RENOJ,                     No.    14-72097

                Petitioner,                     Agency No. A200-691-664

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 21, 2019**

Before: THOMAS, Chief Judge, FRIEDLAND and BENNETT, Circuit Judges.

      Pedro Melecio Pastor-Renoj, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).

We have jurisdiction under 8 U.S.C. § 1252. We review questions of law de novo,

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent that

deference is owed to the BIA’s interpretation of the governing statutes and

regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review

for substantial evidence the agency’s factual findings. Garcia-Milian v. Holder,

755 F.3d 1026, 1031 (9th Cir. 2014). We deny the petition for review.

      In his opening brief, Pastor-Renoj fails to challenge the agency’s denial of

his asylum and CAT claims. See Corro-Barragan v. Holder, 718 F.3d 1174, 1177

n.5 (9th Cir. 2013) (failure to contest issue in opening brief resulted in waiver).

Therefore, Pastor-Renoj’s asylum and CAT claims fail.

      As to withholding of removal, Pastor-Renoj claimed membership in the

social group of individuals who refuse to join gangs. The agency did not err in

finding that Pastor-Renoj failed to establish membership in a cognizable social

group. See Reyes v. Lynch, 842 F.3d 1125, 1131 (9th Cir. 2016) (in order to

demonstrate membership in a particular group, “[t]he applicant must ‘establish that

the group is (1) composed of members who share a common immutable

characteristic, (2) defined with particularity, and (3) socially distinct within the

society in question’” (quoting Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (BIA

2014))). Pastor-Renoj fails to challenge the agency’s determination that the harm

                                           2                                     14-72097
he suffered in Guatemala based on his Quiche ethnicity did not rise to the level of

persecution. See Corro-Barragan, 718 F.3d at 1177 n.5. Thus, we deny the

petition for review as to Pastor-Renoj’s withholding of removal claim.

      PETITION FOR REVIEW DENIED.




                                         3                                   14-72097